Title: José Corrêa da Serra to Thomas Jefferson, 12 July 1817
From: Corrêa da Serra, José
To: Jefferson, Thomas


          
            Dear Sir
            New York.
12. July. 1817.
          
          Your very kind and esteemed Letter of the 14th of Last month was directed to Washington, which place i had left the 3d of that month for Philadelphia, and after a short stay had Left that city also to ramble through parts of the country which i had not yet visited. At Last it has reached my hands, and i hasten to thank you for all your friendly dispositions towards me which i duly prize. Every circumstance well weighed i believe the best epoch for my pilgrimage to Monticello this year will be the Latter part of september, and i will apprize Mr Gilmer of your wish of his being of the party, and concert with him the details of the journey. The summer i intend to pass in the state of New York and in New England where i can fill many chasms that remain in my knowledge of these parts of your country. If it was not contrary to my duty i would also peep into Canada but that may be done perhaps in other time if my Life and strength continue. In the mean time receive the assurances of my most cordial respect and friendship
          
            Your most obedient servt
            Joseph Corrèa de Serra
          
        